



Exhibit 10.33


TRIBUNE MEDIA COMPANY
2016 INCENTIVE COMPENSATION PLAN


STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (the “Agreement”) is made by and between Tribune
Media Company, a Delaware corporation (the “Company”), and the undersigned
Participant, and is dated as of ______ (the “Date of Grant”). Pursuant to this
Agreement, the Company hereby grants to the Participant an Option to purchase
the number of shares of Class A Common Stock (“Common Stock”) of the Company as
set forth below at the Exercise Price set forth below. The Option awarded to the
Participant hereby is subject to all of the terms and conditions set forth in
this Agreement as well as all of the terms and conditions of the Tribune Media
Company 2016 Incentive Compensation Plan (as amended from time to time in
accordance with the terms thereof, the “Plan”), all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Plan.
Participant:
 
Shares of Common Stock Subject to Option:
 
Exercise Price:
 
Expiration Date:
 

1.Vesting Schedule. Provided that the Participant has not undergone a
termination of service with the Company and its Affiliates prior to the
applicable Vesting Date, the Option shall vest and become exercisable as
follows:
Vesting Date
Vesting Options
 
 
 
 
 
 
 
 
 
 
 
 



2.Exercise.
(a)Form of Exercise. The Option may be exercised, to the extent vested, by
written notice to the Company in accordance with procedures specified by the
Company from time to time, or by such other method as may be specified by the
Committee, and in either case accompanied by payment therefor. The Option may be
exercised only for whole shares of Common Stock.
(b)Shares Received Upon Exercise. Shares of Common Stock received upon exercise
shall remain subject to the terms of the Plan and this Agreement.
(c)Tax Withholding. In connection with any exercise, the Participant will be
required to satisfy applicable withholding tax obligations as provided in
Section 21.1 of the Plan.





--------------------------------------------------------------------------------





(d)Form of Payment. For the avoidance of doubt, the Participant must receive
prior written approval of the Committee to use any method for the payment of the
Exercise Price or tax withholding other than in immediately available funds in
U.S. dollars.
(e)Compliance with Laws. The granting and exercising of the Option, and any
other obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Common Stock
hereunder as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Common Stock
hereunder in compliance with applicable laws, rules, and regulations.
3.Termination. The Option shall terminate at the conclusion of the applicable
Option Period or upon any earlier date as set forth in the Plan (including an
expiration date following a termination of the Participant’s service).
4.Rights as Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to this Option unless and
until (a) this Option shall have been exercised pursuant to its terms, (b) the
Company shall have issued and delivered to the Participant the Common Stock
hereunder, and (c) the Participant’s name shall have been entered as a
stockholder of record with respect to such Common Stock on the books of the
Company. The Common Stock issued upon any exercise of the Option hereunder shall
be registered in the Participant’s name on the books of the Company during the
Lock-Up Period and for such additional time as the Committee determines
appropriate in its reasonable discretion. Any certificates representing the
Common Stock delivered to the Participant shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any securities exchange or inter-dealer quotation system on which
the Common Stock is listed or quoted, and any applicable federal or state laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions as the Committee
deems appropriate. This Agreement does not confer upon the Participant any right
to continue as an employee or service provider of the Company or any Affiliate.
5.Representations and Warranties of Participant. The Participant hereby makes
the following acknowledgements, representations, and warranties to the Company:
(a)No Arrangements to Sell. Except as specifically provided herein or in the
Plan, the Participant has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge
all or any portion of the Options or the Common Stock subject to the Options and
has no current plans to enter into any such contract, undertaking,
understanding, agreement, or arrangement.
(b)Options Not Transferable. The Participant understands that the Options are
not assignable or transferable, in whole or in part, and they may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise). The Participant has been informed
that the shares of Common Stock subject to the Options may not be resold or
transferred unless the shares of Common Stock are registered under the federal
securities laws or unless an exemption from such registration is available.
6.General.
(a)Employment Agreement. This Agreement and the terms and conditions of the
Option are subject to any provisions concerning stock options in any employment
agreement in effect from time to time between the Participant and the Company or
an Affiliate that has been approved by the Board or a committee thereof and that
was entered into after December 31, 2012, which provisions are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and any terms or provisions of such employment
agreement concerning stock options, the applicable terms and provisions of such
employment agreement will govern and prevail.
(b)Delivery of Documents. The Participant agrees that the Company may deliver by
email all documents relating to the Plan or this Option (including, without
limitation, a copy of the Plan) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
disclosures that may be required





--------------------------------------------------------------------------------





by the Securities and Exchange Commission). The Participant also agrees that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it shall notify the Participant by email or
such other reasonable manner as then determined by the Company.
(c)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(d)Entire Agreement. Except as otherwise provided in Section 6(a) above, this
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, and negotiations in respect thereto.
No change, modification, or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto.
(e)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.


[Remainder of page intentionally left blank; signature page to follow]







--------------------------------------------------------------------------------





THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THE PLAN AND, AS AN EXPRESS
CONDITION TO THE GRANT OF THE OPTION UNDER THIS AGREEMENT, AGREES TO BE BOUND BY
THE TERMS OF BOTH THE AGREEMENT AND THE PLAN.




Tribune Media Company
By: /s/ Peter Liguori    
Peter Liguori
President & Chief Executive Officer




Accepted and Agreed by the Participant:


___________________









